1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MACK A. WEST, Jr.,                              )   Case No.: 1:16-cv-00046-DAD-JLT (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   SECOND ORDER REGARDING SETTLEMENT
13          v.                                           CONFERENCE SET FOR JANUARY 31, 2019,
                                                     )   AT 10:00 A.M.
14                                                   )
     HULBERT, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          This case is currently set for a settlement conference before the undersigned on January 31,

18   2019, at 10:00 a.m. at the U.S. District Court, Fresno, California.

19          On December 21, 2018, Deputy Attorney General Sean Lodholz contact the undersigned’s

20   courtroom clerk and requested a telephonic appearance for the presence of Plaintiff’s conservator at

21   the conference.

22          On December 28, 2018, the Court informed the parties that it was inclined to deny the request

23   because there was no information to confirm that Plaintiff is represented by a conservator or to

24   ascertain the correct identify of such conservator. (ECF No. 56.) The Court granted the parties

25   fourteen days to provide the Court with information regarding Plaintiff’s conservator. (Id.)

26   ///
27   ///

28   ///

                                                         1
1             On January 9, 2019, defense counsel filed a response. (ECF No. 57.) Counsel declares that he

2    spoke with Mr. Stanley Maynard who confirmed that he is Plaintiff’s conservator and provided a copy

3    of his letters of conservatorship over Plaintiff. (Id., Lodholz Decl. ¶¶ 2-3, Ex. A.) In addition, counsel

4    reviewed Plaintiff’s central file and confirmed that Mr. Maynard is listed as Plaintiff’s legal guardian.

5    Lodholz Decl. ¶ 4.)

6             Based on the information provided by defense counsel, the Court will grant the request for Mr.

7    Stanley Maynard to be personally present, along with Plaintiff, at the settlement conference set for

8    January 31, 2019, at 10:00 a.m. before the undersigned at the United States District Court, Eastern

9    District of California, Fresno Division in Courtroom Number 9. Due to the confidential nature of the

10   settlement conference and the inability to ensure such confidentiality, the Court will not allow Mr.

11   Maynard to be present by way of telephone conference. However, the parties are free to coordinate

12   among themselves and the Court for the presence of Mr. Maynard by way of videoconference, if

13   feasible.

14
15   IT IS SO ORDERED.

16   Dated:      January 9, 2019
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                         2
